DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The amendment and response filed 8-10-2021 has been entered into the record.
Claims 7-33 are pending and under examination.

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Specification
The title of the invention is not descriptive of the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Information Disclosure Statement
The information disclosure statement filed 8-10-2021 has been considered.  An initialed copy is enclosed.

Election/Restrictions
The restriction/election requirement in the prior office action mailed 6-10-2021 is withdrawn in view of Applicant's presentation of new claims.
Claims 7-33 are under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	It is noted for the record, that the composition claims presented herein were not apparently subjected to a restriction requirement from the corresponding method in any parent application to which this application claims priority.   Therefore, the claims are not protected under 35 USC 121 from double patenting rejections based thereon.  If Applicant believes that this assessment is in error, they should particularly point to the application and action where the instant compositions and methods were restricted.  It is noted that this appears to be an intermediate product not previously presented for examination and not directed to the purified product by process set forth in parent 17/064,548.  As such, this intermediate composition is not protected under 35 USC 121 from double patenting rejections.

Claims 7-9, 11, 15-16 and 18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 7,354,740; claims 1-17 of U.S. Patent No. 7,452,697); claims 1-8 of US 8,409,828; claims 1-6 of US 8,841,110; and clams 1-4 of US 9,725,705 in view of Schantz et al (Neurological Disease and Therapy, Therapy with botulinum toxin 25:41-49, 1994; of record) and Gessler et al FEMS Immunology and Medical Microbiology 24:361-367, 1999; of record).
The claims of the Patents teaches an animal protein free (APF)  process for the purification of biologically active botulinum toxin where the toxin is bound to the hydrophobic interaction chromatography column (HIC).  The specification defines botulinum toxin as including the 900 kDa complex and the free toxin and includes all the serotypes including serotype A.  The patented claims differ by not teaching the pH and salt conditions that provide for binding to the HIC.
Schantz et al teach that the best conditions for type A complex stability is at pH 4-2-6.8.
Gessler et al teach that type C and D can be purified using HIC where the active toxin is bound to the HIC column using high salt conditions (1 M ammonium sulfate).
It would have been prima facie obvious to bind the type A complex at a pH of 4.2 to 6.8 in 1 M ammonium sulfate as a means of purification because Schantz et al teach that the pH provides for chemical stability of the complex and Gessler et al teach that other serotypes of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The compositions claims are prima facie obvious as an intermediate product in the process of purification.

Claims 7-33 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over all the claims of the Patents cited above in view of Schantz et al (Neurological Disease and Therapy, Therapy with botulinum toxin 25:41-49, 1994; of record) and Gessler et al FEMS Immunology and Medical Microbiology 24:361-367, 1999; of record) as applied to claims 7-9, 11, 15-16, 18 and further in view of Hydrophobic Interaction Chromatography Principles and Methods Amersham Parmacia Boitech Edition AB, 2000.
The combination is set forth above.  The combination differs by not specifying sodium chloride as the salt or phenyl sepharose, butyl sepharose or octyl sepharose as the chromatography medium.
Amersham Parmacia Boitech sets forth different HIC media including phenyl sepharose, octyl sepharose and butyl sepharose (see page 16, Figure 3 and  page 21). Amersham teaches some salts used for HIC chromatography I seep age 18, Table 2.
It would have been prima facie obvious to substitute any of the known HIC media in the process of animal protein free purification of biologically active serotype A neurotoxin.  It is prima facie obvious to substitute one equivalent for another.  It further would have been obvious to substitute any of the salts for ammonium sulfate in the process of binding the serotype A to the column as the art teaches that high salt drives binding of active toxin to the HIC media and Amersham teaches a variety of salts used in HIC media chromatography.   The compositions claims are prima facie obvious as an intermediate product in the process of purification.
  
Claims 7, 8, 10-14, 22, 23, 24, 26, 27, 28, 29, 32 and 33 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 22-26, 31, 52-56, 61-63, 67-68, 73-75, 77-79, 81-82, 84-85 and 87-90 of copending Application No. 17/064,548.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the methods of purification where the BoNT/A complex is bound to a hydrophobic interaction media (HIC)  with a salt concentration sufficient to cause the BoNT/A complex to bind at a pH of about 5.0 to 6.8 (see claims 31 and 52).  The 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 9, 15-21, 25, 26, 30 and 31 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 22-26, 31, 52-56, 61-63, 67-68, 73-75, 77-79, 81-82, 84-85 and 87-90 of copending  Application No. 17/064,548 in view of Whitmer  et al (Applied Environmental Microbiology, 54(3):753-759, 1988; of record) and Official Journal of the European Union, July 2004 revision of guidance issued 2001; of record).  
The claims differ in not providing for a method that provides for an intermediate composition comprising a complex obtained from an animal protein free process rendering the composition animal protein free.  The methods of purification where the BoNT/A complex is bound to a hydrophobic interaction media (HIC)  with a salt concentration sufficient to cause the BoNT/A complex to bind at a pH of about 5.0 to 6.8 (see claims 31 and 52).  The salts can be sodium chloride or ammonium sulfate.  The HIC media is described as phenyl sepharose (claim 61), butyl sepharose (claim 67) and octyl sepharose (claim 73).  The claims differ in not providing for a method that provides for an intermediate composition comprising a BoNT/A 900 KDa complex obtained from an animal protein free process rendering the composition animal protein free.  
Whitmer et al teach defined medium Clostridium botulinum serotype A, B and E with no animal products. The minimal medium compositions from group I proteolytic that includes C. botulinum serotype A at Table 4, page 759.  
Official Journal of the European Union teaches that the use of non-animal products in the methods of manufacture of veterinary or human use is desirable to reduce the risk of transmissible spongiform encephalopathies of animals.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to use the media of Whitmer for the production of botulinum toxin serotype A prior to purification thereof because one would have been motivated to upscale the minimal media for production of the pharmaceutical intended for veterinary or human use because the Official Journal of the European Union teaches the desirability of the use of non-animal products in the manufacture of medicaments. 
 


Claims 7-9, 11, 15-16, 18 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over all the claims of USSN 17/223,753 and 17/332,154 view of Schantz et al (Neurological Disease and Therapy, Therapy with botulinum toxin 25:41-49, 1994; of record) and Gessler et al FEMS Immunology and Medical Microbiology 24:361-367, 1999; of record).
The claims of the Patents teaches an animal protein free (APF)  process for the purification of biologically active botulinum toxin where the toxin is bound to the hydrophobic interaction chromatography column (HIC).  The specification defines botulinum toxin as including the 900 kDa complex and the free toxin and includes all the serotypes including serotype A.  The patented claims differ by not teaching the pH and salt conditions that provide for binding to the HIC.
Schantz et al teach that the best conditions for type A complex stability is at pH 4-2-6.8.
Gessler et al teach that type C and D can be purified using HIC where the active toxin is bound to the HIC column using high salt conditions (1 M ammonium sulfate).
It would have been prima facie obvious to bind the type A complex at a pH of 4.2 to 6.8 in 1 M ammonium sulfate as a means of purification because Schantz et al teach that the pH provides for chemical stability of the complex and Gessler et al teach that other serotypes of Botulinum neurotoxin bind HIC columns at 1 M ammonium sulfate.  Additionally, “where the general conditions of a claim are disclosed, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The compositions claims are prima facie obvious as an intermediate product in the process of purification.

Claims 7-33 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over all the claims of USSN 17/223,753 and 17/332,154 above in view of Schantz et al (Neurological Disease and Therapy, Therapy with botulinum toxin 25:41-49, 1994; of record) and Gessler et al FEMS Immunology and Medical Microbiology 24:361-367, 1999; of record) as applied to claims 7-9, 11, 15-16, 18 and further in view of Hydrophobic Interaction Chromatography Principles and Methods Amersham Parmacia Boitech Edition AB, 2000.

Amersham Parmacia Boitech sets forth different HIC media including phenyl sepharose, octyl sepharose and butyl sepharose (see page 16, Figure 3 and  page 21). Amersham teaches some salts used for HIC chromatography I seep age 18, Table 2.
It would have been prima facie obvious to substitute any of the known HIC media in the process of animal protein free purification of biologically active serotype A neurotoxin.  It is prima facie obvious to substitute one equivalent for another.  It further would have been obvious to substitute any of the salts for ammonium sulfate in the process of binding the serotype A to the column as the art teaches that high salt drives binding of active toxin to the HIC media and Amersham teaches a variety of salts used in HIC media chromatography.   The compositions claims are prima facie obvious as an intermediate product in the process of purification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 8, 11, 12, 22, 23 and 27  are rejected under 35 U.S.C. 103(a) as being unpatentable over Gessler et al FEMS Immunology and Medical Microbiology 24:361-367, 1999; of record) in view of Simpson et al (Methods in Enzymology, 165:76-85, 1988; of record) and Schantz et al (Neurological Disease and Therapy, Therapy with botulinum toxin 25:41-49, 1994; of record).
Gessler et al teach that botulinum neurotoxin type C and D can be purified using HIC where the active toxin is bound to the HIC column using high salt conditions (1 M ammonium sulfate).  Gessler et al teach purification of Clostridium botulinum type C and D neurotoxin from a fermentation culture (See page 362, column 2, section 2.5 toxin production.  Gessler et al 

    PNG
    media_image1.png
    534
    285
    media_image1.png
    Greyscale

An aqueous solution of the toxins recovered from the fermentation medium were contacted with a filter at step 1, followed by hydrophobic interaction chromatography, anion exchange chromatography, another anion exchange chromatography and finished with size exclusion chromatography.  Gessler et al differ by not teaching purification of type A complex obtained a HIC column at the pH range and in the process the production of the intermediate composition as claimed.
Simpson et al teach immunological serotypes A,B,C,D,E,F and  G (see page 76, second full paragraph).  Simpson et al teach purification methods for serotypes A, B and E (see page 80, third paragraph to page 83 last paragraph).  Simpson et al teach that different serotypes of botulinum neurotoxins can be isolated/purified using similar practices (see page 81-82; types B 
Schantz et al teach that the pH best conditions for neurotoxin type A complex stability is at pH 4-2-6.8.
It would have been prima facie obvious to purify serotype A neurotoxin by binding the type A complex at a pH of 4.2 to 6.8 in 1 M ammonium sulfate as a means of purification because Schantz et al that the pH provides for chemical stability of the complex and Gessler et al teach that other serotypes of Botulinum neurotoxin bind HIC columns at 1 M ammonium sulfate and can be eluted with a decreasing gradient of the same salt and Simpson teach that different serotypes can be isolated/purified using similar practices with routine modifications known to the skilled practioneer in the art.  The process of purification as modified necessarily produces the claimed composition as an intermediate.  Additionally, “where the general conditions of a claim are disclosed, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The compositions claims are prima facie obvious as an intermediate product in the process of purification.

Claims 9, 15, 16, 18, 19, 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gessler et al FEMS Immunology and Medical Microbiology 24:361-367, 1999; of record), Simpson et al (Methods in Enzymology, 165:76-85, 1988; of record) and Schantz et al (Neurological Disease and Therapy, Therapy with botulinum toxin 25:41-49, 1994; of record) as applied to claims 7, 8, 11, 12, 22, 23 and 27 above and further in view of  Whitmer  et al (Applied Environmental Microbiology, 54(3):753-759, 1988; of record),  Bonventre and Kempe (III, pages 374-377; 1959), Official Journal of the European Union, July 2004 revision of guidance issued 2001; of record).
The combination differs by not obtaining the type A complex in animal protein free fermentation process or is animal protein free.
Whitmer et al teach defined medium Clostridium botulinum serotype A, B and E with no animal products. The minimal medium compositions from group I proteolytic that includes C. botulinum serotype A at Table 4, page 759.  Whtimer et al teach that glucose stimulates growth of C. botulinum proteolytic group I, but is not absolutely required (see foot note c, Table 4).  Whitmer teach that numerous proteolytic group I strains of serotypes A, B and F grew well in MI (see page 757, column 2, third full paragraph).  Whitmer et al teach that neurotoxin was found after growth for 5 days in the respective minimal media and the titers were about 5-50 times less 
Bonventre et al teach the effects of pH, temperature during incubation on growth autolysis and toxin production. Bonventre et al teach that the rate at which toxin was synthesized did not vary markedly with pH, however the rate limiting factors of the quantity of toxin found extracellularly appeared to be the degree to which the culture had autolyzed and to the stability of the toxin in its environment (see paragraph bridging pages 375-76).  Maximum titers were obtained between pH 5.5 and 8.0, tut it was found that the toxin was much more stable at pH 6.5 and below. The toxin was most stable at pH 5.5 where the rate of autolysis was comparatively slow (page 375, column 2, second and third paragraphs; Figures 1-4).  
 Official Journal of the European Union teaches that the use of non-animal products in the methods of manufacture of veterinary or human use is desirable to reduce the risk of transmissible spongiform encephalopathies of animals.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to use the media of Whitmer in the for the production of botulinum toxin serotype A by fermentation at pH about 5.5 in an animal protein free process prior to the purification by the process as combined because  Bonventre et al teach that the toxin is most stable at pH 5.5 and the skilled artisan one would have been motivated to upscale the minimal media for production of the pharmaceutical intended for veterinary or human use because the Official Journal of the European Union teaches the desirability of the use of non-animal products in the manufacture of medicaments.  It further would have been obvious to optimize the various parameters to provide for an animal protein free methods because the Official Journal of the European Union teaches the desirability of the use of non-animal products in the manufacture of medicaments.  It would have been prima facie obvious to optimize these parameters to bind the type A complex under salt and pH conditions in an animal protein free modality because such is routine in the art and requires no more than routine experimentation.



s 10, 13, 14, 26, 28, 29, 32 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gessler et al FEMS Immunology and Medical Microbiology 24:361-367, 1999; of record), Simpson et al (Methods in Enzymology, 165:76-85, 1988; of record) and Schantz et al (Neurological Disease and Therapy, Therapy with botulinum toxin 25:41-49, 1994; of record) as applied to claims 7, 8, 11, 12, 22, 23 and 27 above and further in view of  Hydrophobic Interaction Chromatography Principles and Methods Amersham Parmacia Boitech Edition AB, 2000.
The combination is set forth above.  The combination differs by not specifying sodium chloride as the salt or butyl sepharose or octyl sepharose as the hydrophobic interaction chromatography medium.
Amersham Parmacia Boitech sets forth different HIC media including phenyl sepharose, octyl sepharose and butyl sepharose (see page 16, Figure 3 and  page 21). Amersham teaches the salts commonly used for HIC chromatography I seep age 18, Table 2 and includes sodium chloride (NaCl).
It would have been prima facie obvious to substitute any of the known HIC media in the process of animal protein free purification of biologically active serotype A neurotoxin as combined supra because  it is prima facie obvious to substitute one equivalent for another.  It further would have been obvious to substitute any of the salts for ammonium sulfate in the process of binding the serotype A to the column as set forth supra because the art teaches that high salt drives binding of active toxin to the HIC media and Amersham teaches a variety of salts used in HIC media chromatography, including NaCl for this purpose.   The compositions claims are prima facie obvious as an intermediate product in the process of purification.

Claims 17, 20, 21, 30 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gessler et al FEMS Immunology and Medical Microbiology 24:361-367, 1999; of record), Simpson et al (Methods in Enzymology, 165:76-85, 1988; of record), Schantz et al (Neurological Disease and Therapy, Therapy with botulinum toxin 25:41-49, 1994; of record) and Hydrophobic Interaction Chromatography Principles and Methods Amersham Parmacia Boitech Edition AB, 2000. as applied to claims 10, 13, 14, 26, 28, 29, 32 and 33 above and further in view of  Whitmer  et al (Applied Environmental Microbiology, 54(3):753-759, 1988; of record),  Bonventre and Kempe (III, pages 374-377; 1959), Official Journal of the European Union, July 2004 revision of guidance issued 2001; of record).
The combination as set forth differs by not teaching obtaining neurotoxin type A complex in animal protein free process or the composition is animal protein free.

Bonventre et al teach the effects of pH, temperature during incubation on growth autolysis and toxin production. Bonventre et al teach that the rate at which toxin was synthesized did not vary markedly with pH, however the rate limiting factors of the quantity of toxin found extracellularly appeared to be the degree to which the culture had autolyzed and to the stability of the toxin in its environment (see paragraph bridging pages 375-76).  Maximum titers were obtained between pH 5.5 and 8.0, tut it was found that the toxin was much more stable at pH 6.5 and below. The toxin was most stable at pH 5.5 where the rate of autolysis was comparatively slow (page 375, column 2, second and third paragraphs; Figures 1-4).  
 Official Journal of the European Union teaches that the use of non-animal products in the methods of manufacture of veterinary or human use is desirable to reduce the risk of transmissible spongiform encephalopathies of animals.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to use the media of Whitmer in the for the production of botulinum toxin serotype A by fermentation at pH about 5.5 in an animal protein free process prior to the purification by the chromatography process as combined because  Bonventre et al teach that the toxin is most stable at pH 5.5 and the skilled artisan one would have been motivated to upscale the minimal media for production of the pharmaceutical intended for veterinary or human use because the Official Journal of the European Union teaches the desirability of the use of non-animal products in the manufacture of medicaments.  It further would have been obvious to optimize the various parameters to provide for an animal protein free methods because the Official Journal of the European Union teaches the desirability of the use of non-


Status of the Claims
Claims 7-33 stand rejected.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA DUFFY/Primary Examiner, Art Unit 1645